Exhibit 10.1
EC April 22, 2010
FINANCING AND SERVICE AGREEMENT
(AND MASTER INSTRUMENT OF PLEDGE)
CONFIDENTIAL ARRANGEMENT WITH FINANCING
THE UNDERSIGNED:

1.  
The private company with limited liability Constar International Holland
(Plastics) B.V. (Company number 09046375), incorporated and existing under the
laws of the Netherlands, with its registered office at Didam and its principal
place of business in (6902 PA) Zevenaar at Hengelder 42, further also referred
to as “Client”;

2.  
The private company with limited liability ING Commercial Finance B.V. (Company
number 30201094), incorporated and existing under the laws of the Netherlands,
with its registered office at Amsterdam and its principal place of business in
(3981 AZ) Bunnik, Runnenburg 30, further also referred to as “ING ComFin”;

WHEREAS:

(i)  
ING ComFin is prepared, under the terms and conditions as set out in this
Financing and Service Agreement (“FSA”), to provide the following services to
Client in respect of Receivables, in so far as these Receivables result from
Client’s ordinary course of business;

  •  
to provide credit in the form of advance financing on Approved Receivables
(“Advance Financing”);
    •  
to determine Advisory Limits at Client’s request; and
    •  
to perform legal debt collection services (“Legal Collection”) on the basis of a
so-called confidential arrangement at Client’s request;

(ii)  
ING ComFin wishes to acquire a right of pledge in respect of all Receivables as
security for Client’s payment obligations under this FSA.

DECLARE THAT THEY HAVE AGREED AS FOLLOWS:
Article 1. Applicability of General Terms and Conditions

1.1  
The general terms and conditions attached hereto as Annex 1 (the “General Terms
and Conditions”), are applicable to this FSA and all agreements resulting from
or in connection with the same if and in so far as not provided otherwise in
this FSA.

1.2  
Client states that it has received a copy of the General Terms and Conditions
prior to the signing of the FSA and that it has taken cognizance of, and agrees
to, its contents.

Article 2. Definitions

2.1  
All terms beginning with a capital letter and not otherwise defined in this FSA
are defined in the General Terms and Conditions.

Article 3. Several liability

3.1  
[INTENTIONALLY DELETED]

ADVANCE FINANCING
Article 4. Advance Financing

4.1  
Subject to the terms and conditions set forth herein, ING ComFin is willing to
provide Advance Financing to Client with respect to any Approved Receivable, at
Client’s request, in an amount up to the Maximum Advance Financing Percentage of
the face amount of such Approved Receivable with due observance of the
provisions set out in Article 14. ING ComFin has

      FSA Constar April 2010   Initials:                     

 

1



--------------------------------------------------------------------------------



 



   
the right to alter the maximum Advance Financing percentage, the possible
maximum Advance Financing amount, and the Advance Financing term unilaterally or
to impose a maximum Advance Financing amount in the event that, in the opinion
of ING ComFin, the risk of non-repayment of the advances by Client or a
different development should give rise to this. Any such decision shall be
announced in writing and shall be effective within 30 days after the date of the
announcement. Within a term of 20 days after the date of this announcement,
Client may give written notice to ING ComFin that it does not accept the
unilateral decision of ING ComFin and therefore terminates this FSA with ING
ComFin in which event Client will have to repay in full all that is outstanding
under all agreements between ING ComFin and the Client within 90 days after the
date of the announcement after which these agreements are terminated. In the
event of termination of this FSA by Client as provided in this Article 4.1,
(i) the announced unilateral decision of ING ComFin shall not be effectuated
during the notice term unless there is a compelling reason for ING ComFin to
effectuate such decision without further delay and (ii) Article 17.4 of the
General Terms and Conditions shall not be applicable. These same procedures will
apply if ING ComFin changes other fees and terms pursuant to the FSA or the
General Terms and Conditions.

4.2  
ING ComFin shall at all times be entitled to exclude Receivables from any
Advance Financing, or to limit advances, in accordance with the terms of
Article 4.4.

No rights can be derived from any granted advances for specific Receivables with
regard to advances in the future for Receivables on the same Debtors.

4.3  
ING ComFin will not grant advances to Client if any of the events occur and are
continuing that would result in exigibility as set out in Article 18.1 of the
General Terms and Conditions. In the event that ING ComFin excludes Receivables
from Advance Financing or limits the advances in accordance with this FSA, this
does not affect Client’s obligations, including the obligation to pledge all of
its Receivables.

4.4  
ING ComFin shall not be obligated hereunder to grant advances for:

  (a)  
Receivables that cannot be considered to belong to Client’s ordinary course of
business which shall be deemed to include sales of barrier materials;

  (b)  
Receivables in respect of a natural person, who is not acting in the conduct of
a profession or business;

  (c)  
Receivables arising from (i) cash or cash on delivery transactions, (ii) sales
on consignment, (iii) contracts with invoicing whereby the payment is required
to be made completely or partially in advance, or in installments, or
(iv) contracts invoiced with an Invoice Date set in the future (also referred to
as: value date invoicing);

  (d)  
Receivables in respect of a (legal) person or company, which is an Affiliate of
Client;

  (e)  
Receivables with a Term of Payment that exceeds the Maximum Term of Payment set
forth in Article 15.9 or that have already been outstanding for longer than the
Arrears Period set forth in this FSA or against whom ING ComFin or a third party
is already carrying out (legal) collection services pursuant to Article 10;

  (f)  
Receivables in respect of which a Dispute exists or for which the Debtor could,
in a legally valid manner, rely on setoff;
    (g)  
Receivables in respect of a Debtor who does not meet the creditworthiness;

  (h)  
Receivables in respect of one specific Debtor and in respect of parties that are
Affiliates of this Debtor, which – within the total of the outstanding
Receivables — form a concentration that exceeds the Maximum Concentration
Percentage set forth in Article 15;

  (i)  
Receivables for which other reasons or circumstances exist that, in the opinion
of ING ComFin, could result in a risk of non-payment or that could influence the
indebtedness of these Receivables.

4.5  
Client undertakes not to make any use of the advances granted by ING ComFin
other than for carrying out its ordinary business activities and not to withdraw
these monies from the business operation. In deviation of the previous sentence,
Client will be entitled to use the advances granted by ING ComFin for loans
provided that (i) the borrower is an Affiliate group company, (ii) the solvency
covenant agreed between the Client and ING ComFin in the credit facility offer
letter of October 15, 2009, is not breached and will not be breached as a
consequence of such loan, (iii) the Client forthwith sends copies of all
relevant loan documentation and subsequent amendments thereof, and (iv) the
Client informs ING ComFin from time to time, and on ING ComFin’s first request,
on amounts outstanding as loans to Affiliate group companies. ING ComFin
declares to be aware that any present and (possibly) future loan made available
by the Client to the Affiliate group company in the United Kingdom, and any
security interest granted under the FSA or the General Terms and Conditions, is
subordinated to any claim that the lender may have against Client or that
Affiliate group company in the United Kingdom, in connection with the 2009
revolving credit agreement as it may be refinanced of amended from time to time

4.6  
ING ComFin shall not grant advances for Receivables against an entity which is
located in, or otherwise having a specific connection with, one of the countries
listed in Creditview as riskcountries with non-financeable Debtors. Client shall
not submit Receivables against such Debtors for financing and these Receivables
are considered not being pledged to ING ComFin. Client shall ensure that data
with respect to these Receivables will not be included in the periodic delivery
of turnover data to ING ComFin. If a payment is received into the Collection
Account made by a party located in one of the countries

      FSA Constar April 2010   Initials:                     

 

2



--------------------------------------------------------------------------------



 



   
mentioned in Creditview as riskcountries with non-financeable Debtors, ING
ComFin will be authorised to process this payment according to its own
reasonable judgement, for instance by paying back this payment.

Article 5. Repayment of monies advanced

5.1  
An Approved Receivable no longer qualifies as such in the event that:

  (a)  
either the Advance Financing Term or the Arrears Period has expired;
    (b)  
it is established afterwards that this concerns a Receivable listed in Article
4.4 at the time the advance was granted.

5.2  
In the event that the Receivable is no longer an Approved Receivable pursuant to
Article 5.1, an advance granted by ING ComFin to Client becomes immediately due
and payable and Client must repay this advance to ING ComFin without delay.

5.3  
All amounts, which ING ComFin receives from Debtors, will be setoff by ING
ComFin against the advances that it has made to Client. ING ComFin also has the
right to setoff other advances, which it has made to Client and which have
become due and payable, against amounts received from Debtors.

Article 6. Determining the Credit at the disposal of the Client

6.1  
The outstanding amount at the disposal of the Client is the balance of:

  (a)  
the Approved Receivables multiplied by the Maximum Advance Financing Percentage

    (b)  
[INTENTIONALLY DELETED]

  (c)  
amounts withdrawn by Client or paid by ING ComFin to third parties on the
Client’s instructions; minus

  (d)  
the interest, commission, and fees payable by Client to ING ComFin hereunder;

    (e)  
the amounts that ING ComFin has received from Client or from Debtors

  (f)  
any blocked amounts imposed by ING ComFin, for example, in connection with
guarantees that have been issued (including letters of intent) and letters of
credit; and
    (g)  
other amounts that are to be settled.

6.2  
The Credit at the disposal of the Client shall always be apparent from the
statements which ING ComFin provides to the client.

Article 7. The Client’s obligations in its relationship with Debtors

7.1  
Client is required to send the invoice in respect of a Receivable to the Debtor
before it presents this invoice to ING ComFin for Advance Financing.

7.2  
Client undertakes to include the following information in each invoice and in
all other relevant communications:

  (a)  
the applicability of its general terms and conditions;
    (b)  
the Term of Payment;
    (c)  
the Collection Account;

  (d)  
that the Debtor can only be discharged of its obligation by paying into the
Collection Account.

7.3  
For each agreement entered into with a Debtor, Client is obliged to declare
general terms and conditions applicable substantially in the form attached
hereto as Annex 2 or that have otherwise been approved by ING ComFin in advance
and, furthermore, Client is required to explicitly exclude the applicability of
any terms and conditions of the Debtor. To satisfy the foregoing, Client is
obliged to in as much as commercially possible to at least include in its
general terms and conditions (governing delivery and payment), or in the
agreement with the Debtor, provisions regarding:

  (a)  
the retention of title to the moveable property that has been delivered to the
Debtor until the time that the Debtor has paid all the invoiced amounts in full
in respect of this moveable property and/or in respect of other deliveries
and/or services;
    (b)  
a prohibition on the setoff of invoiced amounts against any claim that the
Debtor has on Client;
    (c)  
the ultimate date within which the Debtor must lodge a written complaint;
    (d)  
the charge-on of extrajudicial and judicial collection costs to the Debtor; and
    (e)  
the applicability of Dutch law and the competence of the Dutch Court.

7.4  
Client shall report to ING ComFin without any delay any payments received from
Debtors that do not take place by means of payment into the Collection Account
and Client shall pay all amounts thus received to ING ComFin forthwith.

      FSA Constar April 2010   Initials:                     



 

3



--------------------------------------------------------------------------------



 



7.5  
Client is obliged, both at the time of the Advance Financing request as well as
after the advance has been granted, to inform ING ComFin of all facts and
circumstances, which are known to Client or become known to Client and which can
be of importance in assessing the creditworthiness of the Debtor, the
indebtedness of Receivables, the payment of Receivables or otherwise the
solvency of the Receivables and or the Debtor (including in any case the
possibility or the existence of a Dispute).

ADVISORY LIMITS
Article 8. Advisory Limits [INTENTIONALLY DELETED]
(LEGAL) COLLECTION
Article 9. Credit Management

9.1  
Client shall carry out the Credit Management.

In this context, Client shall at least once a week or, if any of the events
occur and are continuing that would result in exigibility as set out in
Article 18.1 of the General Terms and Conditions, that much more often as
required by ING ComFin, provide a list of Debtors with the following information
to ING ComFin (through Creditview):

  (a)  
identification of outstanding Receivables, the age of the Receivables and credit
notes that have been sent; and
    (b)  
the (portion of) Receivables that are or have become the subject of a Dispute.

9.2  
The Credit Management also includes the procedure in connection with demanding
payment, which will be carried out by Client in consultation with ING ComFin.

9.3.  
ING ComFin is entitled to the Credit Management to the exclusion of Client and
for the account of Client, in the event that in the opinion of ING ComFin Client
fails in a good Credit Management or the risk of non-repayment of the advances.

Article 10. Legal collection services [INTENTIONALLY DELETED]
Article 11. Costs of legal collection services [INTENTIONALLY DELETED]
MISCELLANOUS
Article 12. Other Expenses

12.1  
Other expenses in connection with the establishment and the performance of the
FSA are included in Article 15. In addition, the fees for standard cost items
apply as listed in the Standard Fee Schedule.

Client will have to provide ING ComFin with copies of its agreements between
Client and Debtors (i) Gerolsteiner, (ii) Coca-Cola Enterprises and
(iii) Americhem, in order for ING ComFin to determine if, and if so, against
which Maximum Advance Financing Percentage, ING ComFin can grant advances to
Client against this Debtors.
Article 13. Debtor Balance Account and Reserve Account

13.1  
ING ComFin shall maintain a so-called “Debtor Balance Account” and a “Reserve
Account” in its books on an internal client number for Client.

13.2  
The Debtor Balance Account shows the balance of all (both Approved and not
Approved) outstanding Receivables that have been pledged to ING ComFin by Client
in detailed Specifications of Pledged Receivables. Payments of Receivables are
credited on the Debtor Balance Account upon receipt.

13.3  
The Reserve Account shows the difference between the balance on the Debtor
Balance Account and the Advance Financing Balance.

13.4  
ING ComFin shall debit or credit any settlement difference in connection with
the payment of a specific Receivable (whether or not the result of payment in
foreign currency) of less than an amount of EUR 25 to the Reserve Account.

      FSA Constar April 2010   Initials:                     

 

4



--------------------------------------------------------------------------------



 



13.5  
ING ComFin shall send statements to Client on a weekly basis detailing the
transactions on these accounts.

PLEDGE
Article 14. Pledge of Receivables

14.1  
Client hereby pledges (in advance) all Receivables (other than intercompany
receivables) to ING ComFin that arise from legal relationships existing at the
time of the establishment of the right of pledge. Client hereby undertakes
vis-à-vis ING ComFin to establish at the first opportunity a (undisclosed) first
priority right of pledge on all Receivables for the benefit of ING ComFin.

14.2  
The rights of pledge are established as collateral for (i) the fulfillment of
Client’s obligations to repay the amounts made available under this FSA or the
Agreement on stock financing and financing of acquisition of goods or any other
agreement between Client and ING ComFin (“Principal Amount”) and (ii) the
fulfillment of Client’s other obligations under this FSA or the Agreement on
stock financing and financing of acquisition of goods or under any other
agreements between Client and ING ComFin such as interests, costs, fees,
indemnifications and all other amounts that Client owes or at any time shall owe
to ING ComFin (“Interests, Fees and Costs”). Any amounts received by foreclosing
this collateral shall first be considered to repay the Principal Amount and
subsequently to pay Interests, Fees and Costs. In case of foreclosure of this
collateral, the remaining collateral after repayment of the Principal Amount in
full shall secure the fulfillment of Interests, Fees and Costs up to a maximum
of USD 1,000,000.-.

14.3  
Client hereby authorizes ING ComFin to pledge all Receivables on behalf of
Client to ING ComFin at any time that ING ComFin requires, which pledge will
serve as collateral within the meaning of Articles 14.1 and 14.2. This
authorization includes the power granted to ING ComFin to perform all activities
in the name of Client that are necessary for signing the Specifications of
Pledged Receivables, the registration of the deeds of pledge with the Tax and
Customs Administration, the execution of notarial deeds or the notifications to
Debtors. This authorization is granted with the power of attorney. Client
undertakes (in so far as required by law) on ING ComFin’s first demand to sign
all necessary documents for the execution of the aforementioned notarial deeds.

14.4  
Client undertakes vis-à-vis ING ComFin to send a Specification of Pledged
Receivables substantially to ING ComFin on a weekly basis or, if any of the
events occur and are continuing that would result in exigibility as set out in
Article 18.1 of the General Terms and Conditions, on a more frequent basis if so
requested by ING ComFin. It is only with ING ComFin’s written permission that
Client may possibly deviate from this frequency. A model of the Specification of
Pledged Receivables is attached hereto as Annex 4. In recognition of the fact
that the model is a standard form used by ING, parties hereby expressly confirm
that they do not wish to deviate from this FSA. Should an inconsistency exist
between the Specification of Pledged Receivables and this FSA, this FSA will
prevail. More in particular and notwithstanding article (c) of the Specification
of Pledged Receivables, it is understood – as agreed in article 14.1 — that
Client shall not pledge its intercompany receivables. In addition to this the
power of attorney as mentioned in article 6 of the Specification of Pledged
Receivables will be valid until all lending agreements between ING ComFin and
Client have been terminated and all amounts owing to ING ComFin under such
agreements have been paid.

14.5  
Each Specification of Pledged Receivables must be correctly and completely
filled in by Client and must be duly signed by Client or its authorized
representative.

14.6  
Client is obliged to send the Specification of Pledged Receivables preferably
electronically and to include copies of invoices, any credit notes, as well as
specifications in connection therewith (such as computer printouts, debtor
lists, and/or invoice lists). Client is furthermore obliged to provide the
additional information hereto with regard to the Receivables referred to in the
Specification of Pledged Receivables on ING ComFin’s first demand.

14.7  
ING ComFin shall submit the Specification of Pledged Receivables to the Tax and
Customs Administration for registration or have the specification executed by a
civil-law notary, this at the discretion of ING ComFin.

14.8  
Client shall not sell or dispose of the Receivables to any third party nor
encumber them with any restricted rights for the benefit of a third party,
including the right of pledge. Client shall not enter into an agreement with any
third party, in which Client enters into the obligation to carry out such a
juristic act, without ING ComFin’s prior written consent. Client hereby declares
that, at the time of the signing of this FSA, no agreement exists with any third
party by virtue of which Client has entered into the obligation in respect of a
third party to perform such a juristic act or by virtue of which Client is not
at liberty to enter into this FSA with ING ComFin and to pledge Receivables to
ING ComFin by virtue thereof.

14.9  
Client is obliged, upon receipt, to immediately send to ING ComFin all drafted
and/or issued bills of exchange, checks or other payment orders or bearer checks
in respect of the Receivables, which have been pledged (or shall be pledged) to
ING

      FSA Constar April 2010   Initials:                     

 

5



--------------------------------------------------------------------------------



 



   
ComFin to the extent of any Advance Financing Balance. In the event that Client
is named on the bill of exchange, check or other instrument as the party to whom
the payment must be made, Client is obliged to name ING ComFin as beneficiary or
to endorse the instrument to ING ComFin to the extent of any Advance Financing
Balance. Client authorizes ING ComFin, should the situation arise, to sign and
to endorse such checks, bills of exchange and other instruments to ING ComFin to
the extent necessary to carry out the immediately preceding sentence. Client
indemnifies ING ComFin, should the situation arise, against all claims of third
parties resulting from the aforementioned signing and/or endorsing.

14.10  
Client is obliged to immediately notify ING ComFin of any seizure (whether real
or threatening) of Receivables made against the Client. Client is obliged to
take all measures at its own expense that are reasonably necessary, or which ING
ComFin reasonably deems necessary, to retain ING ComFin’s right of pledge. If so
desired, ING ComFin may take these measures itself or have these measures taken
and charge the costs in connection therewith to Client.

14.11  
Client authorizes ING ComFin to, at all times, contact Debtors directly in so
far as ING ComFin considers this necessary to confirm or exercise its rights in
respect of the FSA. This authorization confers upon ING ComFin the authority to
enter into consultations with Debtors on behalf of Client in respect of any
existing assignment or pledge restrictions with regard to Receivables and to
agree that these restrictions shall not be applicable to the Receivables.

14.12  
On ING ComFin’s first demand, Client is obliged to state on its invoices to
Debtors that the Receivables are pledged to ING ComFin. In addition, ING ComFin
is authorized, if any of the events occur and are continuing that would result
in exigibility as set out in Article 18.1 of the General Terms and Conditions,
at all such times, to inform the Debtor of the undisclosed pledge of
Receivables, whether or not by means of a bailiff’s notification. ING ComFin may
thereby appoint itself as the only party to whom the Debtor can pay the
outstanding amount it owes with respect thereto and thus be discharged of its
obligations.

14.13  
After the Debtor has been given notice of the pledge, if any of the events occur
and are continuing that would result in exigibility as set out in Article 18.1
of the General Terms and Conditions, ING ComFin is authorized to the exclusion
of Client (who hereby — in so far as necessary — grants ING ComFin for this
purpose a power of attorney with the right of substitution), at its sole
discretion and expense after timely notifying and in consultation with Client:

  (a)  
to demand, both in and out court, that the Debtor fulfils its obligations in
respect of the Receivables;
    (b)  
to render the Receivables due for immediate payment, in so far as these are not
due for immediate payment and can be rendered due for immediate payment by
giving notice;
    (c)  
to take all necessary (legal) actions for the collection of the Receivables;
    (d)  
to come to an agreement with a Debtor in and out of court, to grant a Debtor
partial or full discharge in respect of the Receivables, to grant an indemnity
in respect of the amount payable by the Debtor to ING ComFin;
    (e)  
to take receipt of all payments made by Debtor in connection with or arising
from the Receivables and to use the proceeds of the Receivables to recover all
debts due for payment by Client to ING ComFin;
    (f)  
to deduct all payments received from Debtor by ING ComFin, after the deduction
of all costs related to the collection, from, and to set the same off against
all that Client owes ING ComFin at that time under this FSA, for whatever
reason; and/or
    (g)  
to proceed to sell Receivables without being obliged to provide to give notice
as referred to in Section 249 subsection 1 and Section 252 of Book 3 of the
Dutch Civil Code.

14.14  
The pledge of Receivables is delivered or shall be delivered together with all
dependent rights and accessory rights that are inherent to the Receivables. In
the event that the Debtor is in default with regard to its payment obligation
or, if any of the events occur and are continuing that would result in
exigibility as set out in Article 18.1 of the General Terms and Conditions, ING
ComFin is authorized, whether or not in the name of Client, to exercise all
accessory rights attached to the Receivable, including the right of pledge or
mortgage, rights arising from suretyship, rights following from rights of pledge
in respect of moveable property (delivered under the retention of title),
privileges, and the authority to communicate to Debtor with regard to the
Receivable or the aforementioned rights and to execute existing entitlements to
enforcement. On ING ComFin’s first demand, if any of the events occur and are
continuing that would result in exigibility as set out in Article 18.1 of the
General Terms and Conditions, Client is obliged to immediately hand over all
documents and evidence, which are reasonably necessary in connection therewith.
In so far as required by law, Client hereby authorizes ING ComFin to exercise
the rights referred to above (also on behalf of Client) on the terms and
conditions referred to above.

14.15  
In the event that foreign law applies to Receivables, the Client hereby
undertakes to provide all reasonable cooperation to ensure that these
Receivables are transferred by Client to ING ComFin by way of security in
accordance with the rules of the applicable law or encumbered by Client for the
benefit of ING ComFin in accordance with the rules of the applicable law. Client
hereby authorizes ING ComFin to, if necessary, fulfill the conditions required
by the applicable foreign laws in order to effect this transfer by way of
security or the establishing of security rights. Client hereby declares to
provide all reasonable cooperation, on ING ComFin’s first demand, which may be
required in order to effect this transfer by way of security or the establishing
of security rights in accordance with foreign laws.

      FSA Constar April 2010   Initials:                     

 

6



--------------------------------------------------------------------------------



 



TERMS, FEES, AND OTHER CONDITIONS
Article 15. General

15.1  
Commencement date of this FSA: 14-4-2010

15.2  
Term: the FSA enters into force on the commencement date set out in Article 15.1
and is entered into for a contract period of 2 years. At the end of this period,
or of an extension period, the term of the FSA shall automatically be renewed
each time with a period of one year, unless the FSA is terminated by one of the
parties thereby taking into account the notice period in Article 15.3 and the
provisions referred to in the General Terms and Conditions.
  15.3  
Notice period: the notice period of the FSA is 90 days.
  15.4  
[INTENTIONALLY DELETED]

15.5  
Credit facility offer letter: all provisions included in the credit facility
offer letter of ING ComFin dated October 15, 2009, which has been duly signed by
Client remain in force and apply in addition to the FSA. In case of any
discrepancy between (i) the General Terms and Conditions the FSA and (ii) the
term sheet and/or the credit facility offer letter, the provisions in the
General Terms and Conditions and FSA shall prevail.

Advance Financing

         
15.6
  Maximum Advance Financing Percentage  :  85% (excluding Receivables against
Debtor Americhem, which Debtor will have — in conformity with the credit limit
issued by Graydon — a Maximum Advance Financing of GBP 250,000.-, which Maximum
Advance Financing will be reconsidered by ING ComFin in case the Term of Payment
of this Debtor mounts up)
 
       
15.7
  Maximum Advance Financing Amount  :  No limit.
 
       
15.8
  Maximum Concentration Percentage
(expressed in relation to the total of the Outstanding Receivables at any given
time)  :  30%
 
       
15.9
  Maximum Term of Payment  :  90 days (excluding Debtor Diageo, for which Debtor
a Maximum Term of Payment of 120 days is applicable)
 
       
15.10
  Advance Financing Term  :  90 days to be calculated as from the Due Date with
a maximum of 180 days after the Invoice Date, unless Client has, within the
framework of Assumption of Debtor Risk with ING ComFin or a third party agreed
upon or will agree upon a maximum Arrears Period of less than 90 days. If this
is the case, than the maximum Arrears Period of less than 90 days will be
applicable to the legal relationship with respect to the Receivables.
 
        Debit interest rate    
 
       
15.11
  [INTENTIONALLY DELETED]    
 
       
15.12
  [INTENTIONALLY DELETED]    
 
       
15.13
  EURIBOR / plus a margin  :  1 month rate plus a margin of 2% per year
 
       
15.14
  [INTENTIONALLY DELETED]    
 
        Credit Commission (exempt from Dutch Value Added Tax (BTW)
 
       
15.15
  Credit Commission  :  1/24% per month   Turnover Commission (excluding Dutch
Value Added Tax):
 
       
15.16
  The Netherlands and countries in the country category ** A, ** B and ** C
(which country categories are specified in the Standard Fee Schedule).  :  0.20%

      FSA Constar April 2010   Initials:                     

 

7



--------------------------------------------------------------------------------



 



Arrangement Fee

         
15.17
  Arrangement Fee (excluding Dutch Value Added Tax)  :  EUR 2,500.-

Article 16. Confidentiality

16.  
ING ComFin agrees that all non-public information regarding Client, its
operations, assets and existing and contemplated business plans shall be treated
by ING ComFin in a confidential manner, and shall not be disclosed by ING ComFin
to persons who are not parties to this Agreement, except: (i) to attorneys for
and other advisors, accountants, auditors, and consultants to ING ComFin,
(ii) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (iii) as may be agreed to in advance by Client or as
requested or required by any governmental authority pursuant to any subpoena or
other legal process, (iv) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by ING ComFin) and v) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement.

By signing this agreement, Client declares to have received a copy of the
General Terms and Conditions and the Standard Fee Schedule and to agree with the
content thereof.
Signed in duplicate on 29-4-2010 at Bunnik, the Netherlands,
CONSTAR INTERNATIONAL HOLLAND (PLASTICS) B.V.
It’s managing director
A. Bloemendal
/s/ A. Bloemendal
Signed in duplicate on 29 Apr 2010 at Bunnik, the Netherlands,
ING COMMERCIAL FINANCE B.V.
/s/ Kim Muntz           and      /s/ Sandy Brouwer
Annexes:

1.  
General Terms and Conditions
  2.  
Client’s General Terms and Conditions for Debtors
  3.  
Standard Fee Schedule
  4.  
Model Specification of Pledged Receivables

      FSA Constar April 2010   Initials:                     

 

8



--------------------------------------------------------------------------------



 



Execution Copy March 23, 2010
GENERAL TERMS AND CONDITIONS GOVERNING FINANCING AND SERVICES
of
ING Commercial Finance B.V.,
established in Amsterdam
and
with place of business in Bunnik

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
CONTENTS

           
1.
  Definitions   3  
2.
  Applicability, amendments, and supplements   5  
3.
  Conclusion of Agreements   5  
4.
  Interest, charges and costs   5  
5.
  Guarantees and letters of credit   6  
6.
  Payment and credit entries   6  
7.
  Right of Set off and foreign currency   7  
8.
  Evidential force of ING ComFin’s records   7  
9.
  Examination of account documents   7  
10.
  Security Rights   7  
11.
  Joint and Several liability   8  
12.
  Assurances   8  
13.
  Powers of Attorney   8  
14.
  Information provided to, or received from, third parties   8  
15.
  Client’s information obligations   9  
16.
  Term and (immediate) termination of the Agreement   10  
17.
  Consequences of the early termination of the Agreement   10  
18.
  Exigibility (Repayment on demand)   11  
19.
  No waiver of rights   12  
20.
  Transfer of Contracts (Assignment)   12  
21.
  Creditview   12  
22.
  Personal Data Protection   14  
23.
  ING ComFin’s duty of due care   14  
24.
  ING ComFin’s liability   14  
25.
  Whole agreement, indivisibility, and nullity   15  
26.
  Notifications, complaints and choice of domicile   15  
27.
  Applicable law and competent court   15  

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

2



--------------------------------------------------------------------------------



 



1.  
Definitions
  1.1  
In the General Terms and Conditions, each term defined in the Financing and
Service Agreement dated as of 14-4-2010 between ING ComFin and Client shall have
the meaning given to such term therein and the following terms shall have the
following meaning:

  (a)  
Accounts Receivable: Receivables accepted by ING ComFin for financing;

  (b)  
Advance Financing Balance (Saldo Bevoorschotting): the difference, which is
evident at any given time, between on the one hand (i) all amounts paid by ING
ComFin to Client, or to third parties at Client’s request as Advance Financing
under the FSA, plus the accrued interest, charges and costs, in respect thereof,
and on the other hand (ii) all amounts received by ING ComFin from Debtors,
third parties or otherwise in favour of Client as well as Purchase Prices;

  (c)  
[Intentionally deleted]

  (d)  
Affiliate: means any person directly or indirectly controlling or that is
controlled by or is under common control with Client, and each officer or
director of Client or such person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise;

  (e)  
Agreement (Overeenkomst): [Intentionally deleted];

  (f)  
Accepted Receivable (Aanvaarde Vordering): [Intentionally deleted];
    (g)  
[Intentionally deleted]

  (h)  
Arrears Period (Achterstalligheidstermijn): the period that is relevant in
connection with providing an advance payment for a Receivable and/or the
assumption of the Debtor Risk, and that commences on the Due Date and ends at
the end of the period stated in the FSA;

  (i)  
Balance Sheet Total (Balanstotaal): [Intentionally deleted];

  (j)  
[Intentionally deleted]

  (k)  
Client (Cliënt): has the meaning given in the FSA;

  (l)  
Collection Account (Incasso-rekening): every bank account held in ING ComFin’s
own name into which bank account the Client’s Debtors must make their payments
and over which only ING ComFin is authorized to dispose and the balance of which
accrues only to ING ComFin;

  (m)  
Contract Year (Contractjaar): the period, which commences for the first time on
the date stated in the FSA and ends on the same calendar date of the following
calendar year, and which, after the end of the first period, commences and ends
on the specified consecutive dates in the following calendar years;

  (n)  
[Intentionally deleted]

  (o)  
Credit Management (Debiteurenbeheer): the administrative activities in
connection with (the status of) Receivables, as further specified in the FSA;

  (p)  
Credit Margin (Kredietruimte) [Intentionally deleted];

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

3



--------------------------------------------------------------------------------



 



  (q)  
Creditview: the online electronic information and communication system or a
replacement system with comparable functionalities, which ING ComFin has made
available to Client;

  (r)  
[Intentionally deleted]

  (s)  
Debtor (Debiteur): each party in respect on which Client shall have one or
several Receivables arising from an agreement that Client has concluded or shall
conclude with this party, and/or arising from any other existing or future legal
relationship between Client and this party;

  (t)  
Debtor Portfolio (Debiteurenportefeuille): all Receivables existing at a given
point in time;

  (u)  
[Intentionally deleted]

  (v)  
Dispute (Dispuut): every potential refusal by a Debtor to (completely)
acknowledge a specific Receivable, or to (completely) pay a specific Receivable,
for whatever reason, other than because of the Debtor’s inability to pay;

  (w)  
Due Date (Vervaldatum): the date stated in the invoice before which payment of
the Receivable must have taken place;

  (x)  
[Intentionally deleted]

  (y)  
[Intentionally deleted]

  (z)  
EURIBOR (Euro Interbank Offered Rate): the interest percentage for interbank
deposits in euros for different terms, determined based on rates provided by a
group of European banks, published in Het Financiele Dagblad;.

  (aa)  
[Intentionally deleted];

  (bb)  
FSA (BDO): the Financing and Service Agreement (which also constitutes a deed of
pledge) dated as of the date hereof concluded between ING ComFin and Client
including the appendices thereto;

  (cc)  
General Terms and Conditions (Algemene Voorwaarden): these General Terms and
Conditions governing Financing and Services;

  (dd)  
ING ComFin: the private company with limited liability ING Commercial Finance
B.V., established in Amsterdam with its registered offices in Bunnik;

  (ee)  
[Intentionally deleted];
    (ff)  
Invoice Date (Factuurdatum): the date of an invoice in which a Receivable is
expressed;
    (gg)  
[Intentionally deleted]
    (hh)  
Liability Capital (Aansprakelijk vermogen): [Intentionally deleted];
    (ii)  
[Intentionally deleted];

  (jj)  
Maximum Term of Payment (Maximale Betalingstermijn): the maximum term of payment
for a Receivable set forth in Article 15.8 of the FSA, calculated as from the
Invoice Date, which;

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

4



--------------------------------------------------------------------------------



 



  (kk)  
Client may agree with the Debtor, without further consultation with ING ComFin,
in order for such Receivable to be eligible to be an Approved Receivable;

  (ll)  
Receivable (Vordering): each of Client’s accounts receivables arising from a
legal relationship existing at any point in time between Client and Debtor;

  (mm)  
[Intentionally deleted]

  (nn)  
Security Agreement (Zekerheidsovereenkomst): each agreement entered into by
Client or a third party or unilateral statement issued by virtue of which Client
or the third party has provided or shall provide security or other rights to ING
ComFin (in whatever form and of whatever nature).

  (oo)  
Solvability ratio (Solvabiliteitsratio): [Intentionally deleted];

  (pp)  
Specification of Pledged Receivables (Verpandingsborderel): each document signed
by Client, or by ING ComFin on behalf of Client, whereby Client grants the right
of (undisclosed) pledge to ING ComFin in respect of Receivables;

  (qq)  
Standard Fee Schedule (Standaardtarievenlijst): has the meaning given to it in
the FSA; and

  (rr)  
Term of Payment (Betalingstermijn): the term of payment, to be calculated
starting from the Invoice Date, which has been agreed between Client and a
specific Debtor with regard to a specific Receivable.

  (ss)  
Sum Outstanding (Obligo): the sum of (i) the balance of the Advance Financing
Balance, (ii) the total amount of guarantees (including letters of intent)
provided to third parties by ING ComFin at Client’s request, (iii) issued
letters of credit, (iv) the amounts outstanding under the agreement on stock
financing and financing of acquisition of goods and (v) any fees and expenses
then owing under the FSA or the agreement on stock financing and financing of
acquisition of goods;

2.  
Applicability, amendments, and supplements

2.1  
The General Terms and Conditions form part of, and apply to, the FSA and the
agreement on stock financing and financing of acquisition of goods. ‘FSA’ should
be read as FSA and/or the agreement on stock financing and financing of
acquisition of goods.

2.2  
The Client’s general terms and conditions are not applicable to the FSA unless
ING ComFin has explicitly agreed to the applicability of these terms and
conditions in writing.

2.3  
In case of any discrepancy between the FSA and the General Terms and Conditions,
the provisions in the FSA shall prevail.
  3.  
Conclusion of Agreements [Intentionally deleted]
  4.  
Interest, Charges and Costs

4.1  
Subject to the relationship between ING ComFin and Client are (i) the specific
agreements regarding interest, provisions, and expenses as laid down in the FSA
and (ii) the fees as set out in the Standard Fee Schedule attached to the FSA.

4.2  
For the purpose of calculating the interest, a month is fixed at the actual
number of days and a year at 360 days. The interest shall be charged monthly in
arrears.

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

5



--------------------------------------------------------------------------------



 



4.3  
The interest shall be calculated over the Advance Financing Balance. Client
shall pay an interest on an annual basis equal to EURIBOR, increased with a
margin stated in the FSA.
  4.4  
[Intentionally deleted]

4.5  
The EURIBOR shall be set for each successive agreed period on the last working
day preceding this period.

4.6  
The Credit Commission pursuant to Article 15.8 of the FSA and attachment 3 to
the agreement on stock financing and financing of acquisition of goods shall be
calculated monthly in arrears over the highest outstanding Advance Financing
Balance in the calendar month in question.

4.7  
The turnover commission shall be calculated over the debit turnover invoiced by
Client including expenses and turnover tax. In the event that Credit and or the
assumption of the Debtor Risk have been agreed, the surcharge for this shall
then be included in the turnover commission

4.8  
In the event of a material adverse change or if in the reasonable opinion of ING
ComFin Client’s credit standing has worsened, ING ComFin may unilaterally
announce an increase of Credit Commission mentioned in Clause 15.15 of the FSA
and attachment 3 to the agreement on stock financing and financing of
acquisition of goods in order to compensate additional collateral monitoring,
credit management services and or increased risks. Such announcement shall be
made in writing effective within 30 days after the date of the announcement,
without application of Clause 17 of the General Terms and Conditions . Within a
period of 20 days after the date of the announcement, the Client may give notice
to ING ComFin that it does not accept the unilateral increase in which event the
Client is obliged to terminate any and all agreements between Client and ING
ComFin in accordance with article 4.1 FSA.
  4.9  
[Intentionally deleted]

4.10  
All reasonable and documented out-of-pocket costs, including legal fees,
incurred by ING ComFin in connection with the enforcement and exercising of ING
ComFin’s rights are for the account of Client.

4.11  
Client may not exceed the limit of a Facility without ING ComFin’s prior
consent. Where the indebtedness of Client to ING ComFin is greater than the
amount available under the Facility, ING ComFin is entitled to charge an
addition interest.

4.12  
Where the Client has failed to pay any amount due on the agreed maturity date,
the Client is in default without prior notice of default required and Client is
liable to pay default interest of 2% per annum in excess of the interest rate
payable under the FSA on the amount overdue, without prejudice to ING ComFin’s
right to demand fulfillment and/or additional compensation for damages. The
default interest shall be due and payable and compounded on a daily basis.

4.13  
All commissions and costs listed in the FSA or in the Standard Fee Schedule
referred to in the FSA do not include any (turnover) tax of levy imposed by
applicable law on Client, however referred to, that is due or shall become due
in connection with this, unless explicitly stated otherwise.
  5.  
Guarantees [Intentionally deleted]
  6.  
Payment and credit entries

6.1  
All amounts that Client owes to ING ComFin shall be debited (periodically) to
the account of Client.

6.2  
All payments by Debtors or amounts otherwise received by ING ComFin in favour of
Client are to be setoff in the first place against payments made by ING ComFin
for the account of Client under the FSA, secondly against costs, fines or other
fees, interest, commission and other charges due from Client under the FSA and
subsequently against repayment of the Advance Financing principal and the
accrued interest. thereon. The aforementioned costs, fines or other fees,
interest, commission and other charges will amount to a maximum of USD
1,000,000.- (one million dollar).

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

6



--------------------------------------------------------------------------------



 



6.3  
In the event that ING ComFin still has to receive the counter-value for a credit
entry, such as is the case for checks and similar negotiable instruments, the
credit entry shall be made subject to the provision that the counter-value will
timely and daily come into the possession of ING ComFin. Failing this, ING
ComFin shall be entitled to reverse the credit entry until the counter-value is
actually received.
  7.  
Right of Set off and foreign currency

7.1  
ING ComFin shall at all times be entitled to set off all debts receivable by ING
ComFin from Client, whether or not due and payable and whether or not
contingent, against any debts owned by ING ComFin to Client, whether or not due
and payable, irrespective of the currency in which such debts are denominated.

7.2  
Without ING ComFin’s written consent, Client may not set off its payment
obligations to ING ComFin against any claim Client may have against to ING
ComFin, for whatever reason.

7.3  
Contingent obligations of ING ComFin arising from legal acts performed by ING
ComFin for the account of Client (such as issued guarantees, letters of intent,
letters of credit, and discounted bills of exchange) form part of the Sum
Outstanding and shall be deducted from the Credit Margin.

7.4  
The conversion of foreign currency, which has been received by ING ComFin in
connection with the payment of Receivables, shall take place at the current
prevailing spot exchange rate of the (foreign) currency in question at the time
of the conversion. The costs in connection with the conversion shall be charged
to Client.
  7.5  
Debit- and credit positions regarding accounts of different currencies shall not
be compensated.

7.6  
In the event that, in addition to an account in euros, one or more accounts in
foreign currency are kept in ING ComFin’s books to Client’s name ING ComFin
shall at any time be authorized to set off credit and debit balances of the
accounts with respect to all client numbers kept by ING ComFin for Client,
whereby foreign currencies shall be converted into euros.
  7.7  
ING ComFin shall not be liable for damages incurred by Client due to currency
risks.
  8.  
Evidential force of ING ComFin’s records

8.1  
An extract from the records of ING ComFin shall qualify as conclusive evidence
vis-à-vis Client and third parties (of the Client’s obligations towards ING
ComFin), subject to evidence to the contrary produced by Client.
  9.  
Examination of account documents

9.1  
In the event that ING ComFin finds that it has made a mistake in Creditview,
confirmations, account statements, notes, or other information provided to
Client, ING ComFin shall be bound to notify Client as soon as possible and to
rectify this mistake.

9.2  
Client shall be obliged to reasonably promptly check the confirmations, account
statements, notes, or other information that it has received, upon receipt.
Client shall notify ING ComFin when finding any inaccuracy or incompleteness in
the documentation or in Creditview. This notification must be done in writing
within three weeks of receipt. If this condition is not met, Client shall be
deemed to have accepted and approved the information provided in the
documentation or in Creditview.
  10.  
Security Rights

10.1  
ING ComFin shall have a lien from or for the benefit of Client as set forth in
the FSA, in the Agreement on stock financing and financing of acquisition of
goods and in any other agreement between the Client and ING ComFin.

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

7



--------------------------------------------------------------------------------



 



10.2  
Upon demand Client shall provide adequate security or have the security provided
for the fulfilment of his existing and future obligations towards ING ComFin. If
the security provided is no longer adequate, Client is bound to supplement or
replace such security upon demand. Notwithstanding the foregoing, Client may
refuse a demand for additional security, upon which demand the Client is obliged
to terminate any and all agreements between Client and ING ComFin in accordance
with art. 4.1 FSA.

10.3  
The security rights, which have been established by Client or on behalf of
Client in favour of ING ComFin, serve as security as set forth in the FSA,
Agreement on stock financing and financing of acquisition of goods or under any
other agreements between Client and ING ComFin. All Security Rights of ING
ComFin will always rank in first priority unless explicitly determined
otherwise, except as otherwise arising under law.
  10.4  
[Intentionally deleted]
  11.  
Joint and several liability [Intentionally deleted]
  12.  
Assurances

12.1  
Client is obliged to insure its business and all assets belonging to the
company, in the broadest sense, and to remain insured against the usual risks,
as well as to fulfil its obligations with regard to the due payment of insurance
premiums and other fees. On ING ComFin’s first demand, Client shall make these
insurance policy documents available to ING ComFin for inspection and shall
demonstrate, to the satisfaction of ING ComFin, that these payments have been
made. ING ComFin confirms it is satisfied with the Client’s insurance
arrangements in effect on the date hereof.

12.2  
In the event that Client should fail to fulfil any of the obligations specified
in the previous paragraph, ING ComFin shall have the right to take out the
insurance that it deems necessary, if so desired in its own name, for the
account of Client and or to pay the overdue premium in connection with insurance
taken out by Client for the account of Client.

12.3  
At the request of ING ComFin, Client shall inform the insurance company
immediately in writing of any right of pledge of ING ComFin in respect of assets
belonging to Client’s company, and have the insurance company record this right
of pledge on the policy documents in question and/or to record ING ComFin in the
policy as beneficiary (‘loss payee;). Client shall demonstrate that it has
fulfilled this obligation on ING ComFin’s first demand. ING ComFin shall have
the right, in the event that it deems this necessary, to notify the insurance
company itself and to have this recorded on the policy documents.
  13.  
Powers of Attorney [Intentionally deleted]
  14.  
Information provided to, or received from, third parties

14.1  
ING ComFin may have contact with third parties, such as Client’s Debtor, in
connection with the performance of the FSA, subject to the terms and conditions
of the FSA. In all these cases, ING ComFin shall be deemed to be acting solely
on its own behalf, whether or not as pledgee. As between ING ComFin and Client,
Client shall be obliged to fulfill its own contractual obligations in respect of
these third parties (also in the event of Credit Management by ING ComFin) and
in particular to report losses under the possibly applicable (credit) insurance
policies timely and in the correct manner.
  14.2  
Client hereby gives its permission to ING ComFin to:

  (a)  
request information about Client from ING Bank N.V. and from legal entities
affiliated with ING Bank N.V. and request information about Client and its
Debtors from a (re-) insurance company;
    (b)  
request documents or information from the (former) accountant of Client, which
ING ComFin reasonable deems necessary or desirable in connection with exercising
its rights arising from the FSA;
    (c)  
provide information, of whatever nature, about Client (possibly through
Creditview) to the following third parties:

  •  
a credit insurance agency; and
    •  
a third party, who has granted ING ComFin a security right in respect of a
claim, which ING ComFin has in

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

8



--------------------------------------------------------------------------------



 



     
respect of Client;
    •  
a third party, who has made any statement for the benefit of ING ComFin in
connection with the financing of Client;
    •  
ING Bank N.V. and legal entities affiliated with ING Bank N.V.

15.  
Client’s information obligations

15.1  
Client undertakes before the signing of an agreement, and subsequently each time
on ING ComFin’s first demand, to make a document available to ING ComFin, such
as an organization chart, which outlines the structure and the manner in which
the legal entity or company is organised (including all (legal) persons and/or
companies participating therein or affiliated therewith). Client warrants that
the content of such a document is always correct, complete and not misleading
and Client shall confirm this by signing and dating this document.
     
Client shall be obliged to inform ING ComFin immediately in writing in the event
any change takes place with regard to the content of the aforementioned
document.

15.2  
Client shall be obliged, notwithstanding registration in the public registers,
to immediately inform ING ComFin in writing of any change in or revocation of
the directors’ or any other staff members’ authority to represent Client. A
revocation of or a change in the authority to represent Client, shall only apply
with regard to ING ComFin after ING ComFin shall have informed Client in writing
that it has taken note of the revocation or change.

15.3  
Client undertakes with regard to ING ComFin to inform ING ComFin immediately of
all facts and/or circumstances, which could have an effect on the fulfilment of
Clients obligations arising from the FSA.

15.4  
Client shall supply a copy of its annual accounts to ING ComFin at least once a
year. This copy must be supplied within one month after the adoption of the
annual accounts and no later than within six months of every financial year. In
the event that the annual accounts are not available within the aforementioned
period, Client shall submit the draft annual accounts to ING ComFin with a
statement citing the reason for delay. Client shall send the final annual
accounts to ING ComFin as soon as possible after these annual accounts have
become available. The annual accounts must include the balance sheet and the
profit and loss account with explanatory notes and, insofar as applicable, be
accompanied by a management letter and an unqualified audit opinion issued by a
chartered accountant (‘RA’) or by an accountant administration consultant
(‘AA’).

15.5  
When submitting the annual accounts, Client shall certify each time that in all
respects material to the FSA: (i) the information referred to in Article 15.4
has been prepared taking into account the applicable rules and general accepted
accounting principles in the Netherlands (or another jurisdiction that ING
ComFin has agreed to in writing); and (ii) the information provides a true and
fair picture of Client’s financial situation and of the companies included in
the (consolidated) balance sheet and profit and loss account.

15.6  
Client shall be obliged to inform ING ComFin in writing of any changes (and the
consequences thereof) in the financial year or changes in the accounting
principles, regardless whether or not this is based on regulations applicable to
Client. ING ComFin shall then make a proper assessment of the consequences of
this change for the financial reporting and in particular any (financial) ratios
that have been agreed with Client. As a result of these changes, ING ComFin
shall have the right to adjust any (financial) ratios, which have been agreed
with Client, and/or to make other adjustments to the FSA.

15.7  
ING ComFin shall have the right at all times to request reasonable information
from Client or third parties regarding (i) Client’s financial position or
(ii) other information which ING ComFin considers relevant in connection with
the FSA. Client shall be obliged to promptly respond to a reasonable request to
provide further information or to request third parties to cooperate in
providing reasonable information as well as providing all further reasonable
cooperation desired by ING ComFin to enable ING ComFin to exercise its rights.
This includes the obligation to enable ING ComFin to verify the existence and
the total amount of

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

9



--------------------------------------------------------------------------------



 



   
the Receivables as well as the manner in which Client performs the FSA and the
agreements entered into with Debtors through reasonable inspection of Client’s
records.

16.  
Term and (immediate) termination of the FSA

16.1  
The commencement date, the term, the notice period and the terms and conditions
governing extension of the agreement have been laid down in the FSA.

16.2  
Except as agreed otherwise, Client shall only have the right to terminate the
FSA in the event and insofar all agreements in force between ING ComFin and
Client are also terminated.

16.3  
Except as agreed otherwise, each of client and ING ComFin shall only have the
right to terminate the FSA, not being the Security Agreement, by registered
letter taking into account the notice period set out in article 15.3 of the FSA
without prejudice to the provisions referred to in this article 16 of the
General Terms and Conditions. Termination shall take effect at the end of such
90 day notice period following delivery of the registered letter.
  16.4  
[Intentionally deleted]

16.5  
Should one of the events occur and be continuing referred to in Article 18.1,
ING ComFin shall then have the right, without prejudice to the other rights to
which it is entitled by virtue of the FSA and by law, to terminate the FSA by
written notice with immediate effect without judicial intervention.
  17.  
Consequences of the (early) termination of the FSA

17.1  
Except as agreed otherwise, the event of termination of the FSA, the Sum
Outstanding shall then become immediately due and payable and Client shall
immediately repay the Sum Outstanding to ING ComFin.
  17.2  
[Intentionally deleted]

17.3  
After the notice of termination and the termination of the FSA all the
provisions of the FSA shall remain in force unimpaired and all security provided
for the benefit of ING ComFin shall remain valid until the time that ING ComFin
shall have no further claims in respect of the secured obligations, for whatever
reason, in respect of Client and ING ComFin shall have informed Client in
writing that the security provide has ceased to apply.

17.4  
In the event of an early termination of the FSA by Client, Client shall owe the
total amount of interest, commission, and expenses to ING ComFin that ING ComFin
would have received if the FSA should have continued to exist for the agreed
period without early termination taking place. With regard to the FSA, ING
ComFin shall make use of the following method for the calculation of the amount
due for the remaining contract period:

  (a)  
the interest and credit commission: based on the average Financing Balance in
the previous twelve months or, in the event that the FSA lasted for a shorter
period, the term of the FSA;
    (b)  
the turnover commission: based on the average percentage in the previous twelve
months or, in the event that the FSA lasted for a shorter period, the term of
the FSA.

17.5  
In the event of early termination of the FSA by ING ComFin in accordance with
Article 18.1, Client shall owe to ING ComFin:

  (a)  
the interest, commission, and expenses referred to in Article 17.4;
    (b)  
the judicial collection costs, which third parties have charged to ING ComFin,
also in connection with the enforcement of collateral provided by third parties;
and
    (c)  
in the event of termination on the basis of Article 18.1 (e) and (f), 10% of the
Sum Outstanding as compensation for extra-judicial expenses.

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

10



--------------------------------------------------------------------------------



 



18.  
Exigibility
  18.1  
The Sum Outstanding shall be immediately due and payable in full without prior
notice of default should one of the following events occur (other than with the
consent of ING ComFin):

  (a)  
Client pays dividend or other distributions on shares, and/or co-operates with
the abstraction of funds in whatever form in any year, causing the equity
capital of the Client to amount to less than 35 % of total assets, based on the
information provided to ING ComFin by the Client.

  (b)  
Client fails to fulfill its repayment, interest or other (material) obligations
arising from the FSA, or fails to fulfill these obligations timely or properly,
after three business days’ notice from ING ComFin;

  (c)  
[Intentionally deleted]

  (d)  
Client fails to fulfill the obligations referred to in Article 15 or any other
material obligations after three business days’ notice from ING ComFin;

  (e)  
Client fails to fulfill an obligation pursuant to any financing or guarantee
agreement that it has concluded involving € 50,000 or more with a third party or
fails to fulfill this in a timely fashion or fails to fulfill this properly and
as a result ING ComFin’s interests have been damaged or could reasonably be
expected to be damaged in its reasonable opinion;

  (f)  
Client ceases to pay its debts, suspends the payment of its debts, acknowledges
its inability to pay its debts, enters into negotiations with one or several of
its creditors with the objective of the rescheduling of all or a part of its
debts, proposes a private settlement or enters into a debt rescheduling
arrangement;

  (g)  
Client files for bankruptcy or a petition has been filed for the Client’s
bankruptcy, Client requests a moratorium on payments or the application of a
legal debt rescheduling arrangement or an event with a similar effect and with
similar consequences takes place in any other jurisdiction;

  (h)  
a prejudgment attachment or an enforcement attachment is levied on all or an
important part of the Client’s property or an important part of its property has
been sold, encumbered, expropriated, or lost as a result of which ING ComFin’s
interests have been damaged or could reasonably be expected to be damaged;

  (i)  
Client terminates its professional or business activities or changes these
substantially, rents out all or an important part of its assets, merges or
decides to merger or splits up or decides to split up or Client is taken over by
a third party as a result of which ING ComFin’s interests have been damaged or
could reasonably be expected to be damaged in its reasonable opinion;

  (j)  
A material authorization, license or registration, which is necessary for
carrying out Client’s business expires or is refused to Client or revoked, and
in each case not replaced, or Client acts in violation of a legal regulation
that pertains to carrying out its business or is being prosecuted, in each case
except as would not be material to the FSA;

  (k)  
Client is being dissolved or takes a decision to dissolve, or relocates its
registered office to a different country;

  (l)  
without ING ComFin’s prior written consent, any change takes place in Client’s
legal form or in Client’s articles of association, and such a change is of such
a nature in the reasonable opinion of ING ComFin that it would not have
concluded the FSA under the same terms and conditions;
    (l)  
without ING ComFin’s prior written consent, Client discharges its shareholders
from the obligation to pay up partially paid up shares, Client proceeds to
purchase its own shares, to make repayments on shares or to make distributions
form its reserves or takes a decision to do so or has the apparent intention to
do so;
    (m)  
a statement or account issued or provided by or on behalf of Client turns out to
be incorrect, incomplete, or misleading, or a circumstance, which is of
importance to ING ComFin has not been disclosed;
    (n)  
a security right granted to ING ComFin is invalid, subject to annulment or is
not of the required priority, or a pledged security is not provided (timely) or
expires prematurely;
    (o)  
the legal or economic right to a security interest provided is altered or any
real right in respect of security provided is established or expires;

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

11



--------------------------------------------------------------------------------



 



  (p)  
one of the circumstances referred to under (c) though (n) occurs with regard to
one or several of the (legal) persons or companies that are subsidiaries of
Client included in Client’s consolidated balance sheet;

  (q)  
one of the circumstances referred to under (c) though (n) occurs with regard to
one or several of the (legal) persons or companies that are subsidiaries of
Client;

  (r)  
an agreement between ING ComFin and Client is terminated, dissolved, turns out
to be invalid or is annulled;

  (s)  
early repayment is demanded of a loan or credit facility involving €50,000 or
more provided to Client by another lender than ING ComFin (including, but not
only limited to ING Bank N.V.); and Client is obligated to make such early
repayment under the terms of such loan or credit facility;

  (t)  
[Intentionally deleted]

  (u)  
the funds made available to Client by ING ComFin are not being used for working
capital or any other objective for which they have been explicitly provided, in
the opinion of ING ComFin it has been established that that objective is only
partial or can be partially realised or Client (also) uses these funds to
achieve interest advantages by means of transactions, which cannot be considered
to belong to Clients ordinary course of business;

  (v)  
[Intentionally deleted]

  (w)  
laws, or the interpretation thereof, have changed materially, or the government
or a third party has taken a measure that has a materially adverse effect on the
payment obligations of Client, and/or on (the value of) the security provided,
under the FSA whereas Client and ING ComFin have not reached a written agreement
within a reasonable period, which is to be set by ING ComFin, on the adjustment
of the FSA and/or the (extent of the) security.

18.2  
Client shall inform ING ComFin immediately in the event that, Client becomes
aware that one of the events referred to in Article 18.1 occurs or shall
probably occur.

18.3  
In the event of a demand of repayment by ING ComFin, ING ComFin shall have the
right, without further notification, to proceed with the enforcement of the
security provided by or on behalf of Client.
  19.  
No waiver of rights

19.1  
In the event that ING ComFin does not demand prompt fulfillment of an obligation
of Client this can never give rise to any entitlement in respect of ING ComFin.
  20.  
Transfer of Contracts

20.1  
ING ComFin may transfer its rights and obligations pursuant to the FSA fully or
partially to a third party, which is group related to ING ComFin. Client agrees
in advance to cooperate fully with such a transfer. The transfer of a contract
takes effect at the time that Client shall have been informed in writing of the
transfer of the contract or on a later date stated in the notification. All
provisions of this document and the FSA will then apply to the third party. All
provisions of this document and the FSA will apply to the third party.
  21.  
Creditview

21.1  
ING ComFin provides information about, among other matters, Receivables and the
credit available to Client by means of Creditview under the terms and conditions
set out in this article.

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

12



--------------------------------------------------------------------------------



 



21.2  
In the event that the information in Creditview differs from the information
contained in ING ComFin’s records, and/or differs from written notifications to
Client, the records and/or written notifications of ING ComFin are decisive and
evidence of such is provided by means of an excerpt from or a copy taken from
the records of ING ComFin.

21.3  
Client shall make use of Creditview where possible, which amongst others means
that the information with regard to the Debtor Portfolio shall be provided to
ING ComFin through file transfer using Creditview.

21.4  
ING ComFin shall make a strictly personal code available to Client at the
beginning of the first Contract Year with which Client shall be able to access
the information that shall be provided by ING ComFin. Client shall then have the
right to change this code independently at any desired time. The Client may not
make the code available, in whatever manner, to third parties without ING
ComFin’s prior written consent. Client indemnifies ING ComFin for all damage
that ING ComFin may suffer as a result of unauthorized use of Client’s code by
third parties to which Client has made the code available. ING ComFin shall
provide for Client’s access to Creditview. This shall be, in principle, 24 hours
a day with the exception of exceptional circumstances. Should, as a consequence
of failure or other circumstances of a technical nature or as a result of any
measure taken by a third party, ING ComFin not reasonably be able to provide the
information referred to in Article 21.1 through Creditview, ING ComFin shall
then provide the information referred to in another manner to Client as soon as
possible.

21.5  
The use of the personal code shall constitute a binding instruction of Client to
ING ComFin for instance regarding the transfer of monies to a bank account
indicated given by Client or repayment of incorrect payments of Debtors or third
parties.

21.6  
Each use of the personal code has got the same legal value as a written
instruction provided with a (legally) valid signature. Client shall be
unconditionally bound in respect of an instruction given that has been signed
and sent to ING ComFin by using the personal code. In the event of loss, theft,
misuse, or forgery of the personal code, Client shall report this immediately
upon discovery to ING ComFin. Client shall confirm the report to ING ComFin in
writing stating the date, time, and location of the report. This written
confirmation shall be signed by the person or persons, which are authorized to
represent Client in accordance with the valid Commercial Register registration.
As soon as ING ComFin has received this confirmation, it shall take measures in
order to avoid as far as possible the risk for Client of (further) misuse.

21.7  
Client shall pay the subscription price in advance in one instalment at the
beginning of each calendar year. At the beginning of the first Contract Year,
ING ComFin shall invoice Client on a pro rata basis for the remaining calendar
months at that time. ING ComFin shall have the right to change the subscription
price. The changed subscription price shall apply for the next calendar year.

21.8  
ING ComFin shall have the right to terminate the Client’s access to Creditview
immediately in the event of termination of the FSA.

21.9  
Client shall at all times be responsible for the choice and (physical) security
of its software, equipment and telecom facilities and for the availability of
information and communication systems, with which Client carries out electronic
communication. Client shall take adequate measures to protect this system
against viruses and other improper elements.

21.10  
Without prejudice to the provisions contained in Article 24, ING ComFin shall
not be liable for damage, of whatever nature, which Client may sustain as a
result of (except to the extent a result of gross negligence, willful misconduct
or fraud on the part of ING ComFin):

  (a)  
incorrect, not current or complete information in Creditview, unless the damage
is caused by

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

13



--------------------------------------------------------------------------------



 



     
intentional act or gross negligence on the part of ING ComFin;

  (b)  
the use of the code referred to in Article 21.4 by Client or by any third party;

  (c)  
Creditview not being available at any given point in time;

  (d)  
the faulty or delayed functioning of Creditview due to (technical) failures such
as transmission errors, equipment and system software failures, defects in the
equipment and software;

  (e)  
intentional acts by third parties, such as fraud, illegal use of software,
sabotage, theft of data, and operating errors;

  (f)  
mistakes of third parties due to a network failure, power failure, fire,
lightening, substantial water damage, a breakage of a telephone cable, and more
in general causes that are not related to the reasonable due care which ING
ComFin must provide; and

  (g)  
the failure or faulty functioning of the security of the software and equipment
with which Client communicates electronically.

22.  
Personal Data Protection / details

22.1  
Client warrants ING ComFin that all legal regulations with respect to processing
data, especially the legal regulations with respect to the protection of
personal data, are exactly met and complied with.

22.2  
Client warrants that the information contained in the Certificate shall always
be correct and complete. Client should act with due care when making use of its
certificate.

22.3  
Client warrants ING ComFin against claims by third parties due to violation of
legislation and issuing of rules within the area of the protection of personal
data with respect to the by client to ING ComFin issued personal data.
  23.  
ING ComFin’s duty of due care

23.1  
ING ComFin must exercise due care when providing services. ING ComFin shall
thereby take Client’s interests into account to the best of its ability.

23.2  
ING ComFin shall be authorized to make use of the services of third parties as
well as to give Client’s property and/or valuable documents to a third party for
safekeeping in the name of ING ComFin in connection with carrying out Client’s
instructions and in connection with the performance of agreements with Client.
ING ComFin shall exercise due care in selecting third parties as contracted
party.
  24.  
ING ComFin’s liability

24.1  
ING ComFin shall not be liable for any damages sustained or to be sustained by
Client as a result of the performance of the FSA, unless ING ComFin shall have
failed to fulfill its obligation to Client or to the extent resulting from ING
Com Fin’s gross negligence, willful misconduct or fraud. ING ComFin shall not be
required to pay any compensation or recompense to Client in respect of lost
profits for whatever reason, unless these lost profits are due to the ING
ComFin’s gross negligence, willful misconduct or fraud.

24.2  
ING ComFin shall not be liable for any damages sustained or to be sustained by
Client as a result of any contact between ING ComFin and Debtors or any
notification made by ING ComFin to Debtors in connection with its rights
pursuant to the FSA and any aforementioned act by ING ComFin as such cannot be
qualified as an intentional act or gross negligence on the part of ING ComFin.

24.3  
ING ComFin shall only bear the risk of Receivables remaining unpaid, in
accordance with the terms and conditions stipulated in the FSA.

24.4  
ING ComFin shall not be liable for any damages sustained by Client as a result
of a successful appeal by third parties in connection with the conclusion,
validity, content, meaning of Security Agreements concluded between ING ComFin
and these third parties. ING ComFin shall not warrant the validity, content or
economic value of Security Agreements to Client, in particular not in the event
that the laws of another country than the Netherlands are applicable to these
Security Agreements.

AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

14



--------------------------------------------------------------------------------



 



24.5  
Client indemnifies ING ComFin against all claims of third parties in connection
with products that ING ComFin shall have made available to Client or activities
performed and/or services provided, unless it shall be established at law that
these claims are an immediate result of gross negligence or intentional act on
the part of ING ComFin and Client also demonstrates that no blame whatsoever
lies with it in connection with this matter.
  25.  
Whole agreement, indivisibility and nullity

25.1  
Amendments and/or supplements to the FSA or provisions that depart from these
General Terms and Conditions may only be agreed between ING ComFin and Client in
writing and shall only be binding after they have been laid down in writing.

25.2  
In the event that any provision in the FSA is invalid or cannot be performed in
the opinion of the competent court, the other provisions in the FSA shall remain
in force unimpaired and shall be interpreted by ING ComFin and Client in a
manner that complies with the intentions of ING ComFin and Client as closely as
possible.
  26.  
Notifications, complaints, and choice of domicile

26.1  
All notifications and announcements that ING ComFin and Client shall make to
each other in connection with an agreement must be addressed to the most recent
address with has been provided in writing by ING ComFin and Client.
Notifications and announcement may also be made by fax or e-mail using the fax
number and the e-mail address provided by ING ComFin and by Client.

26.2  
A complaints procedure is effective with ING ComFin. Complaints can be lodged in
writing to the management of ING ComFin.
  27.  
Applicable law and competent court

27.1  
The relationship between Client and ING ComFin shall be governed by the laws of
the Netherlands.

27.2  
Disputes between ING ComFin and Client shall be brought before the competent
court in Amsterdam unless laws or international treaties require otherwise.

* * *
ING Commercial Finance B.V.
Commercial Register file number 30201094
AFV Engels ADJUSTED BY REQUEST OF CLIENT, 2009 / 1

 

15



--------------------------------------------------------------------------------



 



April 1994
Ref: Constar International Holland BV
ABBREVIATED GENERAL
CONDITIONS OF SUPPLY FOR THE
INJECTION MOULDING COMPANIES
SECTION
OF THE DUTCH FEDERATION
FOR PLASTICS

1.  
With the exclusion of the conditions of supply of our contract partners, unless
expressly agreed otherwise by us in writing, the General Conditions of Supply
for the Injection Molding Section of the Dutch Federation for Plastics shall
apply to all our agreements, both this abbreviated form and the full version,
which have been deposited for inspection with the District Court of the Hague
since 30 July 1986 under No. 111/1986. This is the abbreviated version.
  2.  
All our drawings, models and samples shall remain our property and may not be
duplicated
  3.  
All our prices shall apply for supply from our warehouse or factory and shall be
calculated with reservation of price revision for reasons over which we have no
control.
  4.  
Contracts and/or orders shall only be binding when they have been accepted by us
in writing. We may use third parties for the execution.
  5.  
The client is liable for all additional costs caused by intervening
modifications and/or cancellation of the order.
  6.  
The dies, moulds, auxiliary equipment etc. manufactured by us on our
instructions, shall be kept by us and do not have to be returned for 2 years
from delivery and/or payment of the last order for products manufactured with
it.
  7.  
Only after written approval of our test series product by the clients shall
actual execution of the order be carried out.
  8.  
We reserve the right to have interim security provided in advance by the buyer
and/or client for the payment of the agreed price.
  9.  
The goods supplied shall remain our property until all our claims on the client
have been paid in full and shall be for the account and for the risk of the
buyer/client from the time they leave our warehouse or factory.
  10.  
Payment must be made according to the terms agreed upon without any deduction or
retention for set-off, in the absence of which the client shall be in default
without any further notification and liable for all judicial and extra-judicial
costs of collection. He shall owe late interest of a minimum of 1% per month.
  11.  
We shall not be liable other than by our gross fault or negligence for costs,
damage and/or interest, direct or indirect, caused by:

  •  
the goods, products, models, sketches, dies supplied by us
    •  
acts or negligence on our part
    •  
advice as well as inaccuracies in data given to us
    •  
third party claims
    •  
deviations of up to 10% in the under- or overmeasure of the quality of goods
supplied
    •  
loss or damage of materials made available
    •  
exceeding the delivery date
    •  
cancellation or postponement on our part
    •  
because of force majeure or non- executability of the order
    •  
complaints regarding goods supplied made later than 8 days after receipt of the
goods

12.  
Dutch law shall apply to this agreement.
     
All disputes arising herefrom shall only be decided by arbitration, the
pronouncement of which shall be binding for parties, and after which no higher
appeal shall be possible.

 

 



--------------------------------------------------------------------------------



 



ING COMMERCIAL FINANCE B.V. (“ING ComFin”)
STANDARD FEE SCHEDULE
The fees below are part of and applicable to all Agreements with ING ComFin. ING
ComFin charges these standard fees, insofar as applicable, unless expressly
stated otherwise in an Agreement. These fees apply as of 1 January 2006 and may
be changed by ING ComFin from time to time. This Standard Fee Schedule is
subject to ING ComFin’s General Terms and Conditions governing Financing and
Services (“the General Terms and Conditions”). Phrases that are capitalised in
this overview have the meaning as described under “Definitions” in the General
Terms and Conditions. For further information about the fees below, please refer
to the applicable Security Funding and Services Agreement as well (the
Bevoorschottings- en Dienstverleningsovereenkomst: BDO). All fees are exclusive
of VAT, insofar as VAT is due.
SURCHARGE ON TURNOVER COMMISSION

         
1.
  Surcharge on turnover commission for Full Factoring and/or Intercredit I   :
0.05%
 
  Surcharge on turnover commission for Intercredit II and/or Intercredit III
and/or confidential arrangement   : EUR 125 per month
 
  This surcharge becomes due if data are not sent fully electronically.    
 
       
2.
  Surcharge for name, address and domicile details   : EUR 0.50 per month per
Debtor
 
  This surcharge becomes due for the administration of name, address and and
domicile details per Debtor, with a permitted exemption of 100 sets of details
per EUR 50,000 in (average) turnover per month.    
 
       
3.
  Correction surcharge, due for correction on delivered data.   : EUR 1
 
       
4.
  Recalculation of turnover commission based on the risk realisation ratio, if
Debtor Risk is assumed:    

        risk realisation ratio:   set-off:  
0 – 20%
  - 10 %
20 – 40%
  + 0 %
40 – 60%
  + 10 %
60 – 80%
  + 20 %
> 80%
  + 30 %

GUARANTEE and LETTER OF CREDIT

         
5.
  Administration fees per guarantee / letter of credit (one-time)   : EUR 150
 
       
6.
  Administration fees per extension of a guarantee   : EUR 75
 
       
7.
  Commission on guarantees   : 2%
 
       
8.
  Commission on letter of intent   : 2%
 
       
9.
  Commission on letters of credit   : 2%
 
       
10.
  Country regions    

         
 
  Country region A:   Belgium, Germany, Luxemburg, France, Great Britain,
Ireland, Austria, Switzerland
 
  Country region B:   Sweden, Norway, Finland, Denmark, Iceland, Spain, Italy,
Portugal, Czech Republic, Slovakia, Poland, Greece, Hungary, Romania, Canada,
United States of America
 
  Country region C:   other countries

CREDIT LIMITS

         
11.
  Information fees per Credit Limit application    
 
  - for Debtors established in the Netherlands   : EUR 15
 
  - for Debtors established in a region A country   : EUR 20
 
  - for Debtors established in a region B country   : EUR 35
 
  - for Debtors established in a region C country   : EUR 75
 
       
12.
  Renewal fees per Credit Limit per year    
 
  - for Debtors established in the Netherlands   : EUR 15
 
  - for Debtors established in a region A country   : EUR 20
 
  - for Debtors established in a region B country   : EUR 35
 
  - for Debtors established in a region C country   : EUR 75

      210/Standard Fee Schedule/version 3/2009   Initials:                     

ING Commercial Finance B .V., Trade Register no. 30201094 Utrecht

 

1



--------------------------------------------------------------------------------



 



     
 
  The renewal fees are charged at the end of each Contract Year.

ADVISORY LIMITS

         
13.
  Information fees per Advisory Limit:    
 
  - for Debtors established in the Netherlands   : EUR 25
 
  - for Debtors established in a region A country   : EUR 40
 
  - for Debtors established in a region B country   : EUR 75
 
  - for Debtors established in a region C country   : EUR 100

LEGAL COLLECTION CHARGES

         
14.
  Claim Filing fees per Debtor   : EUR 75
 
       
15.
  Commission/success fee due in cases that do not include assumption of Debtor
Risk  

             
 
  for Claims up to   EUR 3,000   : 15%
 
  for excess amounts up to   EUR 6,000   : 10%
 
  for excess amounts up to   EUR 15,000   : 8%
 
  for excess amounts up to   EUR 60,000   : 5%
 
  for excess amounts over   EUR 60,000   : 3%

OTHER FEES and SURCHARGES

         
16.
  Registration fees Specification of pledged and/or assigned Receivables   : EUR
4 per delivery date
 
       
17.
  Processing days for incoming- and outgoing money transfer:    
 
  Incoming flows of money via ING Bank N.V.   : 1 day
 
  Incoming flows of money via other banks   : 2 days
 
  Outgoing flows of money   : 1 day
 
       
18.
  Fees for keeping additional account records (per client number)   : EUR 150
per year
 
       
19.
  Subscription fees Creditview   : EUR 300 per year
 
       
20.
  Administration fees for preparation of Agreements, including Security
Agreements, insofar as prepared in connection with the renewal or revision of
Agreements   : EUR 175 per deed
 
       
21.
  Fees for issuance of bank statement at Client’s request   : EUR 150 per
statement
 
       
22.
  Fees of legal advice to, or legal activities for the benefit of, ING ComFin,
by in-house lawyers, such after prior consultation with Client   : EUR 250 per
hour
 
  Costs of external experts engaged by ING ComFin, such as attorneys,
accountants, appraisers, interim managers and other consultants   : passed on
 
       
23.
  Commissions and costs charged by banks (including ING Bank N.V.) for payment
services between ING ComFin, Client and/or Debtors   : passed on
 
       
24.
  Costs of registration and/or execution of notarial documents   : passed on
 
       
25.
  Overdraft commission:         1% per quarter, calculated on the highest amount
of the overdraft of a Facility limit in that quarter.
 
       
26.
  Interest for late payment:         3% per month, calculated on the amount not
paid on time, where a new calender month is calculated as a full month.

210/Standard Fee Schedule/version 3/2009

 

2



--------------------------------------------------------------------------------



 



      To:     ING Commercial Finance B.V. (CoC 30201094)   ING Bank N.V. (CoC
33031431) P.O. Box 3030   C/o: P.O. Box 3030 3980 DJ Bunnik, the Netherlands  
3980 DJ Bunnik, the Netherlands

Dear Sir, Madam,
For the implementation of and in addition to the agreement(s) concluded between
us and ING Commercial Finance B.V. and/or its legal predecessor (hereinafter:
‘ING ComFin’) as well as the agreement(s) concluded between us and ING Bank N.V.
(hereinafter: ‘ING’), we hereby declare that we give in first pledge to ING
ComFin and in second pledge to ING:
(a) the claims we have against the debtors designated in the annex to this
instrument;
(b) the other existing and/or future claims we have or will have against the
debtors referred to under (a) pursuant to any legal relationships with such
debtors existing at the time of the registration of this instrument;
(c) all existing and/or future claims against parties other than the debtors
referred to under (a), including group companies, as well as against ING ComFin
and ING, pursuant to any legal relationships existing at the time of
registration;
(d) all movables supplied by us to the debtors referred to under (a) and
(c) subject to retention of title.
We declare that we will provide further data from our records upon first request
(including copies of relevant documents, such as invoices, debtor summaries,
underlying contracts, and the like) in order to give ING ComFin and ING the
opportunity to further determine the nature and scope of these claims and goods.
The following applies to this pledge, in addition to the provisions included in
the agreement(s) referred to above:
1. Each pledge shall be effected with all ancillary rights associated with the
claims and goods.
2. In so far as a claim against a debtor consists of several balanced or
totalised claims, each such claim shall be deemed to have been pledged
separately to ING ComFin and ING.
3. We acknowledge that these pledges have been accepted by ING ComFin and ING by
the mere receipt by ING ComFin of this statement.
4. We declare that we are authorized to effect these pledges, as well as that
these claims and goods have not already been alienated to a third party and/or
have been encumbered in favour of a third party with any restricted right,
including a right of pledge.
5. We declare that we will inform ING ComFin immediately of any counterclaim by
one of the debtors and/or any agreement with one of the debtors which may affect
the amount or indebtedness of the claims or the exigibility of the goods.
6. Insofar as required, we hereby grant ING ComFin and ING irrevocable and
unconditional power of attorney to complete the present pledges (in first pledge
to ING ComFin and in second pledge to ING) also on behalf of us, as the pledgor,
by registering this instrument. Furthermore, in addition to the present pledges,
we hereby grant ING ComFin and ING irrevocable and unconditional power of
attorney to give in first pledge to ING ComFin and in second pledge to ING at
any time in the future on behalf of us, as the pledgor, by notarial or private,
registered instrument, all our existing and future claims pursuant to all legal
relationships existing between us and third parties at that time (at the time of
executing such notarial deed or registering such private instrument) and all
goods supplied to such third parties under the same conditions as the ones
referred to in this statement. These powers of attorney comprise the authority
to perform all acts on our behalf which are required to have notarial pledge
instruments executed or to register pledge instruments with the Tax Authorities,
and are granted with the power of substitution and with our approval to also act
as attorney-in-fact on our behalf as your counterparty.
Statement/Version 1/2007

 

1



--------------------------------------------------------------------------------



 



      To:     ING Commercial Finance B.V. (CoC 30201094)   ING Bank N.V. (CoC
33031431) P.O. Box 3030   C/o: P.O. Box 3030 3980 DJ Bunnik, the Netherlands  
3980 DJ Bunnik, the Netherlands

7. Insofar as receipts, bills of exchange, cheques or other endorsable
negotiable instruments have been written out or issued in respect of pledged
claims, we are obliged to make them available to ING ComFin.
8. Insofar as we are not obliged to pledge under the aforementioned
agreement(s), this statement serves as a supplement to this/these agreement(s),
as an entry voucher for your records and - insofar as agreed — as an order for
the collection of the claims pledged.
9. The provisions included in this deed with regard to ING are only valid if and
insofar as we have an obligation to ING to create a (second) pledge of claims.
In the agreement(s) signed with ING ComFin, we have given ING ComFin irrevocable
and unconditional power of attorney to sign documents, including this
instrument, on our behalf. We are aware that ING ComFin has a power of attorney
to act and sign on ING’s behalf. We are aware that, unless agreed otherwise, ING
ComFin’s Standard Price List and its General Terms and Conditions on Financing
and Services are applicable to the agreement signed with ING ComFin.
 
Signature and company stamp
Version 2007/1/NL
(to be completed by ING ComFin)
Signed
 
Today
 
in Bunnik, the Netherlands, by the pledgor, represented in this matter by ING
ComFin as contractually authorized attorney-in-fact of the pledgor:
Signature and company stamp

     
 
Version 2007//NL
   

Statement/Version 1/2007

 

2